UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1311



SELENA J. MCDAY,

                                              Plaintiff - Appellee,

          versus


PENNSYLVANIA   HIGHER  EDUCATION   ASSISTANCE
AGENCY;   HEMAR,  Insurance  Corporation   of
America,

                                           Defendants - Appellants,

          and


SALLIE MAE SERVICING CORPORATION; MELLON BANK,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-04-2630-AW; BK-01-25283)


Submitted:   June 28, 2006                 Decided:   July 20, 2006


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas J. Sippel, GILL & SIPPEL, Rockville, Maryland, for
Appellants. Blake M. Fetrow, LEGAL AID BUREAU, INC., Riverdale,
Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Pennsylvania Higher Education Assistance Agency and HEMAR

Insurance Corporation of America appeal the district court’s order

affirming     the   bankruptcy   court’s   order   declaring   partially

dischargeable the student loan debt of Selena McDay.            We have

reviewed the record and find no reversible error.       Accordingly, we

affirm for the reasons stated by the district court.       See McDay v.

Pennsylvania Higher Educ. Agency, Nos. CA-04-2630-AW; BK-01-25283

(D. Md. Feb. 9, 2005).     We have previously granted the Appellee’s

motion to submit this case on the briefs and therefore dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -